 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 356Union Carbide Corporation and Rex A. King. Case 9ŒCAŒ36332 June 21, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On June 9, 1999, Administrative Law Judge William N. Cates issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed cross-exceptions, a supporting brief, and an answer-ing brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the recom-mended Order of the administrative law judge and orders that the Respondent, Union Carbide Corporation, South Charleston, West Virginia, its officers, agents, successors, and assigns shall take the action set forth in the Order. Patricia Rossner Fry, Esq., for the General Counsel. Roger A. Wolfe, Esq., for the Company. BENCH DECISION STATEMENT OF THE CASE WILLIAM N. CATES, Administrative Law Judge.  This is a wrongful discharge case.  At the close of a 1-day trial in Charles-ton, West Virginia, on May 11, 1999, I rendered a Bench Deci-sion in favor of the General Counsel (Government) thereby find-ing a violation of 29 U.S.C. 158(a)(1).  This certification of that Bench Decision, along with the Order which appears below, triggers the time period for filing an appeal (Exceptions) to the National Labor Relations Board.  I rendered the Bench Decision pursuant to Section 102.35(a)(10) of the National Labor Rela-tions Board™s (Board) Rules and Regulations.                                                                                                                      1 We agree with the judge that employee Rex A. King was dis-charged for pursuing his contract rights.  The judge found that King was attempting to find out his continuous service date (CSD), which is used to determine eligibility for contract benefits including vacation and severance.  The record, however, shows that King had been in-formed that his new CSD was July 31, 1977, and that he was attempt-ing to find out whether the contractual provisions allowing employees to take their CSD as a holiday applied to him (i.e., to permit him to take July 31, 1998, as a holiday). We also agree with the judge that King™s conduct was not so ﬁout of lineﬂ as to remove him from the protection of the Act, and find that Carolina Freight Carriers Corp., 295 NLRB 1080 (1989), relied on by the Respondent, is distinguishable.  In Carolina Freight, the Board found that an employee™s behavior in asserting a contract right consti-tuted insubordination because he persisted in challenging his supervi-sor™s direct order to clock out.  Id. at fn. 1.  (Emphasis in the original.)  In the instant case, King™s behavior was at most rude and disrespectful.  See Severance Tool Industries, 301 NLRB 1166, 1170 (1991), enfd. 953 F.2d 1384 (6th Cir. 1992).  For the reasons stated by me on the record at the close of the trial, and by virtue of the prima facie case established by the Government, a case not credibly rebutted by Union Carbide Cor-poration (Company), I found the Company violated Section 8(a)(1)1 of the National Labor Relations Act, as amended, (Act), when on August 28, 1998, it discharged its employee Rex A. King (King) because of his concerted protected activity of raising an issue addressed in a collective-bargaining agreement. Inter-boro Contractors, 157 NLRB 1295 (1966), and NLRB v. City Disposal Systems, Inc., 465 U.S. 822 (1984).  I rejected the Com-pany™s contention that as a probationary employee King had no contractual rights until he completed his probationary period. I also rejected the Company™s contention it was justified in dis-charging King in as much as King™s conduct in pursuit of any contract right was ﬁtoo far out of lineﬂ to be protected by the Act.  I found Carolina Freight Carriers Corp., 295 NLRB 1080 (1989), relied upon by the Company on this point, to be factually distinguishable.  Finally, I rejected the Company™s contention it was not wrongfully motivated in discharging King.  Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), NLRB v. Transportation Manage-ment Corp., 462 U.S. 393 (1983). I certify the accuracy of the portion of the transcript, as cor-rected,2 pages 293 to 313, containing my Bench Decision, and I attach a copy of that portion of the transcript, as corrected, as ﬁAppendix A.ﬂ CONCLUSION OF LAW Based on the record, I find the Company is an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act; that it violated the Act in the particulars and for the reasons stated at trial and summarized above and that its vio-lations have affected and, unless permanently enjoined, will con-tinue to affect commerce within the meaning of Section 2(2) and (6) of the Act.   REMEDY Having found that the Company has engaged in certain unfair labor practices, I find it must be ordered to cease and desist and to take certain affirmative action designed to effectuate the poli-cies of the Act. Having found the Company discriminatorily discharged its employee Rex A. King, I shall recommend he, within 14 days from the date of this Order, be offered full reinstatement to his former job, or if his job no longer exists, to a substantially equivalent position, without prejudice to his seniority, or any other rights or privileges previously enjoyed, and make him whole for any loss of earnings or other benefits suffered as a result of the discrimination against him, with interest.  Backpay shall be computed in the manner prescribed in F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in New  1 There was no showing on this record that King™s discharge was motivated by any effort to discourage membership in Local Lodge 598 of District Lodge 20, of the International Association of Machinists and Aerospace Workers, AFLŒCIO (Union).  I note Union President Bow-ers even participated in the only hiring decisions at the Company in several years.  Accordingly, I dismiss the 8(a)(3) allegations of the complaint. 2 I have corrected the transcript pages containing my decision.  The corrections are as reflected in the attached App. C (omitted from publi-cation). The corrections have been made to conform to my intended words, without regard to what I may have actually said in the passages in question. 331 NLRB No. 54  UNION CARBIDE CORP. 357Horizons for the Retarded
, 283 NLRB 1173 (1987).  I also rec-
ommend that the Company, within 14 days from the date of this 
Order, be ordered to remove from its files any reference to Rex 
A. King™s unlawful discharge and, within 3 days thereafter, no-
tify Rex A. King, in writing that th
is has been done and that his 
discharge will not be used agains
t him in anyway.  Finally, I 
recommend the Company be ordered, within 14 days after ser-
vice by the Region, to post an 
appropriate Notice to Employees, 
copies of which are attached hereto as ﬁAppendix Bﬂ
3 for a pe-
riod of 60 consecutive days in order that employees may be ap-
prised of their rights under the Act and the Company™s obligation 
to remedy its unfair labor practices. 
On these conclusions of law, 
and on the entire record, I issue 
the following recommended
4 ORDER 
The Company, Union Carbide Corporation, South Charleston, 
West Virginia, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Discharging employees because they engage in protected 
concerted activities. 
(b) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action necessary to effectu-
ate the policies of the Act. (a) Within 14 days from the date of this Order, offer Rex A. 
King full reinstatement to his former job or, if his job no longer 

exists, to a substantially equiva
lent job without prejudice to his 
seniority or any other rights or privileges previously enjoyed. 
(b) Within 14 days from the date of this Order, remove from 
its files any reference to his unlawful discharge, and within 3 

days thereafter, notify Rex A. King, in writing that this has been 
done and his discharge will not be used against him in any way. 
(c) Preserve and, within 14 days of a request, make available 
to the Board or its agents, for its examination and copying, all 
payroll records, Social Security payment records, time cards, 
personnel records and reports, and 
all other records, including an 
electronic copy of the records if 
stored in electronic form, neces-
sary to analyze the amount of back pay due under the terms of 
this Order. (d) Within 14 days after service by the Regional Director for 
Region 9 of the National Labor Relations Board, post at its 
Charleston, West Virginia facility copies of the attached notice 
marked ﬁAppendix B.ﬂ Copies of the notice, on forms provided 
by the Regional Director for Region 9 after being signed by the 
Company™s authorized representative shall be posted by the 
Company and maintained for 60 consecutive days in conspicu-
ous places, including all places where notices to employees are 
customarily posted.  Reasonable st
eps shall be taken to ensure 
that the notices are not altered, defaced, or covered by any other 
material.  In the event that during the pendency of these pro-
ceedings the Company has gone out of business or closed the 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
4 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them shall be deemed waived for all purposes. 
facility involved in these pro
ceedings, the Company shall du-
plicate and mail, at its own expense, a copy of the notice, to all 
employees in Charleston, West Virginia, employed by the 
Company on or at any time since August 28, 1998. 
(e) Within 21 days after service by the Region, file with the 
Regional Director for Region 9 of the National Labor Relations 
Board sworn certification of a responsible official on a form pro-
vided by the Region attesting to the steps that the Company has 
taken to comply. 
APPENDIX A 
DECISION 
293 JUDGE CATES:  This is my d
ecision in the matter of Union 
294 Carbide Corporation and Rex A. 
King, an individual, Case 9Œ
CAŒ36332.  First, let me state as 
part of my decision that I would 
like to thank Counsel for both sides for having done an out-
standing job presenting the evidence in this case.  Both Counsel 
are a credit to the Parties they represent. 
The charge in this case was filed by Rex A. King on October 
19, 1998 and thereafter timely served on Union Carbide Corpora-
tion, the Company herein. 
During the past twelve months the Company in conducting its 
operations of manufacturing chemicals at its South Charleston, 
West Virginia facility purchased and received at that facility 
goods valued in excess of $50,000.00 directly from points outside 
the State of West Virginia. 
The evidence establishes, the Parties admit, and I find the 
Company is an Employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act. 
The evidence establishes and I find that Local Lodge 598 of 
the District Lodge 20 of the International Association of Machin-
ists and Aerospace Workers, AF
LŒCIO, herein the Union, has 
been, and is, a labor organization 
within the meaning of Section 
2(5) of the Act. 
Certain individuals will be referred to in the decision and I find 
they are admittedly either superv
isors and/or agents of the Com-
pany. They are Carla Abshire, a Human Resources employee; 
Jeff Means, a General Foreman; Mickey  
295 Garnes, a foreman; and Danny Lawrence, a foreman.  All are 

either supervisors and/or Agents of the Company sufficient to 
bind the Company for actions they may have taken. 
There is a collective bargaining agreement currently in effect 
between the Company and Union wh
ich by its terms is effective 
from December 15, 1997 to December 17, 2000. 
It is clear the Company herein had not exercised an option to 
hire employees at its South Charle
ston, West Virginia facility for 
a number of years.  Perhaps in excess of ten years. 
During the most recent negotiations between the Company and 
the Union the Parties negotiated an agreement whereby the Com-
pany could hire four or five employees without having to go 
through the long term training program outlined in the collective 
bargaining agreement. 
As I believe it was Mr. Bowers
, the Local Union President, 
who testified the Company wanted to hire individuals who could 
hit the road running.  That is they would be ready to perform 
work immediately at a level that was expected of them without 

having to train the individuals they would hire. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 358A decision was made in March of 1998 to do just that.  To hire 
either four or five employees.  
I am primarily focusing on four 
employees that were hired into what I shall describe as the Main-
tenance Department. 
296 The Company set up an interview process and interviewed and 
evaluated a number of applicants
.  The testimony varies as to how many employees were actua
lly interviewed and it™s not 
critical to this decision that I determine with precision the number 
interviewed and/or hired. 
The number interviewed perhaps was at least twelve and one 
witness said there might have been as many as thirty individuals 
who had made application or sought to be employed and inter-
viewed. There were approximately three or four individuals involved in 
the hiring/interview process, one of which was Local Union 
President, Bowers, an
d through a process of rating each of the 
individuals seeking employment the Company selected four em-
ployees that as one witness described were the "cream of the 
crop." So four individuals were hired one of which was Mr. King, 
the Charging Party herein. 
There is no dispute that Mr. King was hired on or about June 
29, 1998 and was terminated on or about August 28, 1998.  There 

is no dispute that the Company 
has a one hundred and twenty day 
probationary  
297 period that had been negotiated w
ith the Union and is spelled out 
in the Parties™ collective bargaini
ng agreement.  Any one coming 
in as a new hire has to go through this one hundred and twenty 
day probationary period. 
The four individuals hired at the end of June 1998 were no ex-
ception to that requirement. Each of the four employees, and 
specifically Mr. King knew they were probationary employees 
and subject to that period of time. 
It is undisputed that Mr. King worked for the Company start-
ing in 1973 I believe the testimony will show and worked at vari-
ous locations for the Company and perhaps worked up until 1994 
or thereabout for the Company, and from 1994 to 1998 Mr. King, 
from time to time, worked at the Company™s facilities as a con-
tract employee for some other company performing work at the 
Company location herein. 
For example, one witness, I believe testified one of the em-
ployers they worked for in that capacity was Brown & Root Con-
struction Company. 
Next we come to the long journey over a short period of time 
that Mr. King went through visa
 vis his relationship with the 
Company.  As both Counsel for the General Counsel and Coun-
sel for the Company indicated, I believe both indicated, that re-
gardless of which set of facts were credited that the outcome 
would be the same.  Both contend the outcome would be the 
same. 
There are differences in the testimony.  Some are minor differ-
ences.  Others are more substantial. I™m 
298 not unmindful that when people are recalling the same events 
they will recall them in a slightly different manner than someone 
else did with each believing, and perhaps rightly so, that they 
were truthfully recalling what occurred. 
With respect to the credibility resolutions that I will make I 
had the opportunity to watch the w
itnesses as they testified.  I 
listened to the differences between the accounts of what took 
place, and I believe that Mr. Garnes testified honestly and com-
pletely as best he could. 
I believe his testimony to be true for a number of reasons in 
addition to his appearance as he testified before me.  His testi-
mony persuades me that he is 
a wheeling and dealing supervisor 
who, for example, would not bat an eye about trading an em-
ployee he thought was a trouble maker to somebody else. 
He admitted he told supervisor
 Samples I believe it was that 
you can have anybody over here with me that you want except 
you can™t have King. He said he
 knew that Samples would take 
King because that™s just the way Samples was; if he thought you 
were going to keep somebody he would take them. Garnes ac-
knowledges he engaged in a little d
eceit with respect to his fellow 
supervisors when it came to unloading an employee from one 
department to another. 
He candidly admitted I was trading my problems off.  I was 
getting rid of him.  He even would tell a supervisor that an 
299 employee was being transferred out
 of his department because it 
was a good job and other employees with more seniority might 
want that job when he knew the reason the individual was being 
transferred was because of pr
oblems the Company perceived 
with the individual being transferred, namely in this case, Mr. 
King. But, I am persuaded that when Mr. Garnes is pressed to the 
wall he will acknowledge his faults
 and tell the truth. I credit Mr. 
Garnes™ version of the events as they pertain to Mr. King. 
Mr. King ‚s long journey starts even before he actually repored 
for work.  Mr. King thought he was supposed to be paid more 
than his letter of employment indicated he was going to be paid. 
More specifically Mr. King testified that he was told he would 
be paid as a second year employee but when he got his letter 
inviting him to accept an offer to work with the Company he 
found out the pay would be somewhat less.  The difference being 
somewhere between $16.00 and change to $17.00 and change. 
Mr. Garnes testified, and I credit his testimony, that he was not 
offered more money ahead of time but that when Mr. King raised 
the matter with him he went back to see if he could get Mr. King 
the additional money and in doi
ng so he spoke with General 
Foreman or Maintenance Director Means. 
Means told Garnes it was a ﬁtake 
it or leave itﬂ situation.  Gar-nes went back to Mr. King 
300 and told him he could either take the job at the pay outlined in the 
letter or they would hire someone else.  I credit Mr. Garnes™ tes-
timony that Mr. King told him ﬁGod damn it I™m not even back 
on the payroll and you™re screwing me.ﬂ 
Mr. Garnes testified that caused him some problems.  He 
thought maybe he might even have a problem with King before 
he got Mr. King back on the job. Mr. Garnes testified about some 
safety glasses incident
s he had with Mr. King.  Garnes testified 
he observed Mr. King on I believe at least three occasions with-
out safety glasses and when he pointed this out to him Mr. King 
put his glasses on even though,
 according to Mr. Garnes, it 
seemed like he didn™t really want to. 
The next area where it appears that Mr. King encountered 
some difficulty at least from Mr. Garnes™ point of view was that 
when Mr. Garnes was explaining the overtime situation to Mr. 
King and the other employees. Mr. Garnes testified he advised 
the new hires they could sign up to participate in overtime, and if 
 UNION CARBIDE CORP. 359they signed up they would be subject to working overtime.  Gar-
nes told the new hires if they did not sign up and enough indi-
viduals did not sign up they could be drafted to work overtime. 
Garnes testified Mr. King responde
d that he might be stuck out 
there every night.  Mr. Garnes told King he would have to make 
that decision. 
Mr. Garnes went on vacation near the end 
301 of July, perhaps the last week in July 1998 and in Mr. Garnes™ 
place Mr. Derrick Peaks filled in for him.  Peaks testified, and I 
don™t think there is any dispute with respect to this, that Mr. King 
raised with him what his CSD or continuing service date was. 
Mr. King had already talked w
ith Mr. Garnes about this. Mr. 
Peaks called Carla Abshire in the Human Resources Department 
and ask her about King™s CSD. Abshire didn™t have a ready an-
swer for Peaks but promised to 
get an answer. Mr. Peaks conveys 
that to Mr. King.  In fact I believe Mr. Peaks testified that Mr. 
King was standing right there meaning next to him when he 
made the inquiry of Human Resources. 
Next supervisor Danny Lawrence needs an employee to help 
out over in his Department. Garnes figures this is a way for him 
to get rid of his problem so he sends his problem over to Supervi-
sor Lawrence. 
Employee King reports to Supervisor Lawrence and he asked 
Supervisor Lawrence to seek out an answer for him on whether 
the continuous service date for him would be such that he could 
take July 31, 1998 as a holiday or exactly when the computation 
for his continuing service date would be. 
Supervisor Lawrence told King he didn™t know when it would 
be computed but tells Mr. King he will check with Human Re-
sources. Lawrence called Carla Abshire and she told him she was 
already checking on it and would get back to  
302 him but didn™t have an answer at that time. 
Lawrence did not want to be troubled with King™s problem 
and did not know what to do so he asked his supervisor, Cliff 
Samples, what to do. Samples told Lawrence he didn™t think 
anything could be done about it until Mr. King had been reem-
ployed for at least six months. Supervisor Lawrence conveyed 
that to Mr. King. 
Supervisor Lawrence said that that was the first time it had 
ever been mentioned to him.  Now that™s contrary to Mr. King™s 
testimony but, I am persuaded that Mr. Lawrence™s testimony 
falls into a pattern and I credit his testimony on that point. 
Mr. Lawrence does give Mr. King some advice.  He tells him, 
and I believe this to be a quote, ﬁRex, lay off this.  Everybody in 
the Plant knows about it.  Don™t make no more trouble until you 
get a hundred and twenty days in.ﬂ 
Lawrence gets word he is to send King back to Garnes, but in 
the meantime on August 17th or
 thereabout, 1998, an employee 
named Plumley speaks with Supervisor Lawrence about Charg-

ing Party King™s problems.  According to Lawrence, Plumley 
tells him he is trying to help out a good employee. that he doesn™t 
want him to get messed over and 
doesn™t want anything to hap-
pen to him.  I™ll pick up more on this in a minute. 
303 Before I get to King reporting back to Garnes on or about Au-
gust 17, 1998, Lawrence testified he had observed King in a 

mandatory hard hat area, on three separate occasions, with only a 
baseball or soft type cap on.  On two of the occasions he did not 
speak to King, but the third time as they were walking along 
together between jobs he told King you need to wear your hard 
hat in this area. Apparently there was some employee at Union Carbide or at 
the Company herein, that made it 
her point to observe any safety 
violations and speak to the proper persons if she observed anyone 

not observing the safety regulations. 
As indicated earlier King reported back to Garnes on or about 
August 17, 1998.  King tells Garnes this ﬁcontinuing service 
dateﬂ thing has kindly gotten blown out of proportion and he 
would like for it to settle down. 
Garnes testified he told King that if anybody had blown it out 
of proportion it was King by his continually raising his CSD 
problem and advised King to let the system work its way out and 
eventually it would resolve itself. 
Garnes told King about Supervisor Lawrence being brought 
into the situation.  Garnes told 
King that as soon as King had 
gotten over to Lawrence™s area he had brought up this continuing 

service date problem and King, according to Garnes, whose 
304 testimony I credit, said ﬁDanny (meaning Lawrence ) is a fucking 

liar.ﬂ Garnes testified about a meeting on August 18, 1998 when he 
was making his rounds where at he talked with King and em-
ployee Plumley.  According to Garnes™ testimony, Plumley told 
him that he had spoken with Lawrence as an Alternate Steward in 
order to help King out. Plumley did not testify in that manner.  
Lawrence did not say that Plumby had come to him as an Alter-
nate Steward, but I am persuaded it was communicated to Garnes 
by Lawrence, or others, that that™s what had taken place at that 
meeting. Thereafter on August 28th King is terminated.  Supervisor 
Garnes testified that on this day 
he gave everyone a job assign-
ment except King and that King wanted to know what was going 
on.  Garnes told King they need
ed to go talk with Supervisor 
Means over in the Human Resources Department They did so.  
Garnes testified he signed a letter and gave it to King.  The two 
of them told King he was terminated.  Garnes walked King to his 
vehicle and retrieved his vehicle 
pass and his personal pass.  King 
again wanting to know why he was being terminated, and Mr. 
Garnes told him he could not talk about it. 
Mr. Means testified he was the one who made the decision to 
terminate Mr. King and that he did so for a number of reasons.  
He said he was aware of and it factored into 
305 his decision that Mr. King did not wear his safety glasses on at 
least three occasions, and that Mr. King kept magnifying and 

raising the problem about his continuous service date.  In fact Mr. 
Means said he spent more time on that issue than he did with 
anything else from anyone else dur
ing that period of time.  He 
said this problem with Mr. King
™s continuous service date came 
up constantly in the Human Resources Department. 
Means said that although he transferred Mr. King to Mr. Law-
rence™s department he transferred him back because he didn™t 
want Mr. King to get lost in the shuffle.  That he wanted to be 
able to keep a close eye on Mr. King and if necessary document a 
case on which Mr. King could be removed from the Company 
because he had started having doubts about Mr. King when Mr. 
King first made comments about the Company not treating him 
kindly with respect to his rate of pay before he was hired. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 360Mr. Means said he terminated Mr. King because his behavior 
was disruptive regarding his seeki
ng a status on his continuous 
service date.  That it involved three Human Resources Represen-
tatives he had contacted.  He was tying up everyone™s time.  
Means testified it was a complicated issue and that Mr. King 
simply would not cease and desist and let the system work. 
Means said he also took into consideration the fact that Mr. 
306 King made the comments I find 
he made about Supervisor Law-
rence being a fucking liar, and that overall Mr. King had a nega-
tive attitude and he terminated him. 
Now applying those facts to the law did the Company violate 
the Act when it discharged Mr. King on August 28, 1998.  There 
are at least two series or sets of cases I wish to call your attention 
to and then apply those particular holdings to this case. 
First any case that turns on an employer‚s motivation needs to 
be analyzed under the teachings of the Board ‚s decision in 
Wright, W-r-i-g-h-t, Line, L-i-n-e, a Division of Wright Line, 
Inc., 251 NLRB 1083. 
The Board ‚s analytical mold for determining whether the 
General Counsel has made out a vi
olation of Section 8(a)(3) and 
(1) violation as alleged in this Complaint, or a Section 8(a)(1) as 

it appears is the Government™s c
ontention in this case, turns on 
whether a prima facia case of unlawful motivation has been 
proven by the General Counsel and, if so, whether the Company 
has demonstrated that it would have acted the same regardless of 
any protected activity on the part of the individual, in this case, 
Mr. King. 
The Wright Line test was reviewed by the Supreme Court in 
NLRB v. Transportation Manageme
nt Corporation, 462 U.S. 393 
and the Court approved the Board™s so called dual motive analy-

sis.  
307 Although I might note that the Board in the Wright Line decision 

used the term ﬁprima faciaﬂ fo
ur times, the Supreme Court™s 
Transportation Management opinion did not employ that term at 

all. The Court described the formula that it affirmed as ﬁ[t]he em-
ployee had the burden of persuading the NLRB that antiunion 
animus contributed to the employer™s firing decision;  The burden 
then shifted to the employer to es
tablish as an affirmative defense 
that it would have fired the employee for permissible reasons 
even if the employee had not been involved in Union activity". 
In order to establish the Wright Line burden the Government 
must show that there was union 
or protected activity, that the 
Employer had knowledge of it.  Consideration must be given to 
the timing of the events, and whether there is employer animus, 

and sometimes perhaps even some
thing a little less than that, but 
I shall look to those four elements in the current case. 
Secondly, a series of cases that 
perhaps needs to be looked at 
is what is sometimes referred to as the Board ‚s Interboro doc-
trine.  That is spelled I-n-t-e-r-b-o-r-o.  The Board outlined its 
doctrine in a case reported at 157 NLRB 1295, a 1966 case. 
Now the Board ‚s Interboro doctrine was affirmed by the 
United States Supreme Court in NLRB v. City Disposal Systems, 
308 Inc., 465 U.S. 822, a 1984 case.  The Interboro doctrine boiled 
down to its simplest premise is that an employee is engaged in 
protected activity when he or she raises issues addressed in a 
collective bargaining agreement 
It is also Board law that an employee in pursuing rights under 
a collective bargaining agreement or invoking the collective bar-
gaining agreement need not be correct in his or her interpretation 
of the contract in order to invoke it or to file a grievance.  It™s just 
that the contentions of the party seeking to invoke the privileges 
of contract must be reasonably  
based on the contract. 
Was there a contract provision involved in this case.  The an-
swer is yes.  The collective bargaining agreement at, among other 

places, Article 15, Section 15.1(c) addresses company service 
time utilized for benefits purpos
es and is defined by UCC Corpo-
rate policy meaning the Company™s 
policies, as testified to by a 
Company witness herein. 
So when Mr. King was attempting to find out his continuous 
service date he was pursuing a matter that is covered by the col-
lective bargaining agreement.  He was trying to invoke the privi-
leges outlined for him and others in the collective bargaining 
agreement, therefore the conduct that Mr. King was engaging in 
was conduct protected by the Act as stated in the Board™s Inter-
boro doctrine and as affirmed by the United States Supreme 
Court in 309 City Disposal Systems, Inc. There 
is no question that the first part 
of the elements the Government must meet has been met. 
The General Counsel established the conduct Mr. King en-
gaged in was protected by the Act.  Did the Company have 

knowledge this was an item protect
ed by the Act that Mr. King 
was raising or invoking.  Absolutely.  The Employer negotiated 
with the Union the contract that contained a provision that dealt 
with continuous service dates and the contract simply refers to 
the policies the Company had on that matter as controlling. 
The timing is very pertinent.  Mr. King did not make it out of 
his probationary period before 
he was discharged for, among 
other reasons, invoking the contract, a protected activity. 
Did the Company take adverse action against King.  Yes, they 
discharged him.  The Government has met its burden of estab-
lishing a prima facia case in the matter herein. 
I turn now to the Company™s defenses.  Did the Company es-
tablish that it would have discharged Mr. King even in the ab-
sence of any protected conduct on his part.  I find, for the follow-
ing reasons, the Company failed to establish that it did so. 
First there is no question in this case on the facts before me but 
that Mr. King performed his job in a very  
310 satisfactory if not an outstanding manner. 
Mr. King™s complaining about the rate of pay that he would be 
paid even in the language that he complained was not language 
sufficient to remove him or his conduct from the protection of the 
Act.  In the give and take of labor relations and in the give and 
take of communication between employees and between em-
ployees and supervisor
s is sometimes a little rougher than would 
be in the ordinary discourse between individuals. 
Each of the items that the Comp
any said they discharged Mr. 
King for in my opinion were all colored by and seized upon to 

bolster the bottom line reason for his discharge, namely that he 
was constantly and consistently pursuing what he perceived to be 
a right under the collective bargaining agreement. 
The fact that he, in no uncertain terms said, a supervisor 
wasn™t speaking the truth does not remove Mr. King from the 
protection of the Act. 
 UNION CARBIDE CORP. 361The fact that this (CSD) was a complicated issue is demon-
strated by the fact it took the Company an extremely long time 
into 1999, perhaps as late as February of 1999, to resolve exactly 
how one computed a continuous service date.  Part of that can be 
understood because this Company had not hired employees in a 
number of years, perhaps in excess of ten.  Also they had not had 
an opportunity  
311 apparently to rehire someone that had been off for a long period 
of time and to consider their continuing service date. 
In fact I believe the Company™
s documents will show that the 
final and persuasive factor in this matter was a piece of corre-
spondence from I guess the Cent
ral Office of the Company in 
which the individual said it would be such and such date and 
that™s how the Company arrived at Mr. King™s date. 
Now in finding that the Company failed to meet its burden that 
it would have discharged Mr. King even in the absence of any 
protected conduct on his part I do not mean to imply that Mr. 
King didn™t spend some of his time constantly raising the issue, 
and I™m sure that it became annoying to the Company but it still 
was insufficient to remove him fr
om the protection of the Act. 
Perhaps Mr. KingŠwould have b
een better advised to have 
pursued it with less vigor.  It™s apparent that Mr. King was very 
interested in when he could get 
a vacation, when he could get a 
day off, when he could be some place else with pay but in all that 

activity Mr. King stayed within 
the frame work of the protection 
of the Act because he was legitimately pursuing, with a reason-

able basis, a determination on his continuing service date. 
Absent his having done that I™m fully persuaded the Company 
would not have discharged Mr. King.  The other factors  
312 would not have brought about his discharge.  For example the 

warning early in his employment 
to get his safety glasses al-
though he resented doing so would not have brought about his 

termination. 
The fact that he was warned about getting his hard hat on in-
stead of his baseball cap, or the fact that he may not have been 
candid with his supervisors as to how many times he had raised 
this continuing service date with
 various persons connected with 
Management would not have br
ought about his discharge I™m 
fully persuaded that absent his pursuing the CSD issue he would 
not have been discharged. 
Accordingly, I shall order the Company to reinstate Mr. King 
to his previous job and if his previous job no longer exists to 
substantially equivalent employment
 without loss to his seniority 
or other privileges and to make him whole for any earnings he 
may have lost, and to post an appropriate notice. 
I shall prepare and serve on the Parties a certification of my 
decision as soon as I receive a copy of the transcript from the 
Reporting Agency.  I will certify those pages of the transcript 
constituting my decision. 
I will make any corrections that are necessary and then serve it 
on the Parties.  It is my understanding that the appeals period 
runs from that time but please be governed by the Board‚s Rules 
and Regulations rather than my understanding of them because 
you will always be in better stead. 
313 Let me again say that I urge the Parties still to resolve this mat-
ter.  There may be some grounds that you can resolve it on and 
not have to proceed any further with it.  If you™re unable to do so 
the appeals process is outlined in the Board‚s Rules and Regula-
tions. Let me state that it has been a pleasure to be in Charleston, 
West Virginia in this gorgeous restored Court Room on the banks 
of a river whose names escapes me at the present and in the 
shadows of the Robert Byrd Federal Building across the street, 
and with that this trial is closed. 
(Off the record.) 
(Whereupon, the hearing in the above entitled matter was 
closed.) 
APPENDIX B 
NOTICE TO EMPLOYEES 
Posted by the Order of the 
National Labor Relations Board 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relations Act and has ordered us to post 
and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize To form, join or assist any union 
To bargain collectively through representatives of their 
own choice 
To act together for other mutual aid and protection 
To choose not to engage in any of these concerted ac-
tivities WE WILL NOT discharge employees for engaging in pro-
tected concerted activities. 
WE WILL NOT in any like or related manner, interfere with, 
restrain, or coerce employees in the exercise of the rights guaran-

teed them by Section 7 of the Act. 
WE WILL, within 14 days from the date of this Order, offer 
Rex A. King full reinstatement to his former job, or if his job no 
longer exists to a substantially equivalent job without prejudice to 
his seniority or other rights or privileges previously enjoyed; and 
WE WILL make him whole for any loss of earnings and other 
benefits resulting from his discharg
e, less any net interim earn-
ings, plus interest. 
WE WILL within 14 days from the date of this Order remove 
from our files any reference to hi
s unlawful discharge, and within 
3 days thereafter, notify Rex A. King, in writing that this has 
been done and his discharge will not be used against him in any 
way. 
UNION CARBIDE CORPORATION 
 